DETAILED ACTION
This Office action is in response to the Amendment filed on 24 March 2021.  Claims 1 and 3-33 are pending in the application.  Claim(s) 2 have been cancelled. Claims 22-33 withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions-Rejoinder
Claims 1 and 3-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4 October 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Allowable Subject Matter
Claims 1 and 3-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kim et al., US PG Pub. 2018/0151822 A1, is related to a lighting apparatus using an organic light emitting device. Kim teaches a flexible substrate (126,130,112a,112b, 124 and 110, fig. 7 and 8; it is disclosed in paragraph [0044] that 110 is flexible) having a groove (NA1&NA2, fig. 7; undercut groove area 143, fig. 8), the groove (NA1&NA2, fig. 7; undercut groove area 143, fig. 8) is being undercut; a common layer (124,126,130, fig. 7) on the flexible substrate (126,130,112a,112b, 124 and 110, fig. 7 and 8), the common layer (124,126,130, fig. 7) including an organic light emitting layer (130, fig. 7) and being disconnected by the groove (NA1&NA2, fig. 7; undercut groove area 143, fig. 8); and an encapsulation member (114, fig. 7) on the common layer (124,126,130, fig. 7), the encapsulation member (114, fig. 7) covering the common layer (124,126,130, fig. 7), wherein a total depth of the groove in the flexible substrate is less than a total thickness of the flexible substrate.  As shown in Fig. 7, the grooves 143 disposed between and undercutting the banks 140 have a total depth which is less than the total thickness of the flexible substrate. However, Kim fails to teach a common layer on the flexible substrate, the common layer including an organic light emitting layer and being disconnected by the groove; and an encapsulation member on the common layer, the encapsulation member covering the common layer, wherein the flexible substrate includes a first plastic layer and a first barrier layer on the first plastic layer, wherein the first plastic layer is undercut at the groove with respect to the first barrier layer, wherein the first plastic layer is formed of a plastic material, wherein the first barrier laver is formed of an inorganic material, and wherein a depth of the groove in the first plastic layer is less than a thickness of the first plastic laver, as recited in claims 1. 
Kim also fails to teach a flexible substrate including a display area, a through area, and a peripheral area, and having a groove in the peripheral area, the groove being undercut; an organic light emitting element on the display area of the flexible substrate; a common layer on the peripheral area of the flexible substrate, the common layer being disconnected by the groove; and an encapsulation member on the organic light emitting element and the common layer, wherein the flexible substrate includes a first plastic layer and a first barrier layer on the first plastic layer, wherein the first plastic laver is undercut at the groove with respect to the first barrier layer, wherein the first plastic 
Kim fails to teach forming a flexible substrate on a carrier substrate; forming a groove on the flexible substrate, the groove being undercut; forming a common layer on the flexible substrate, the common layer including an organic light emitting layer and being disconnected by the groove; and forming an encapsulation member on the common layer, the encapsulation member covering the common layer, wherein the flexible substrate includes a first plastic layer and a first barrier layer on the first plastic layer, wherein the first plastic layer is undercut at the groove with respect to the first barrier layer, wherein the first plastic laver is formed of a plastic material wherein the first barrier layer is formed of an inorganic material, and wherein a depth of the groove in the first plastic laver is less than a thickness of the first plastic layer, as recited in claim 22. 
Claims 3-15, 17-21, and 23-33 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822